
	
		I
		112th CONGRESS
		1st Session
		H. R. 2569
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2011
			Mr. Roskam (for
			 himself and Mr. Kind) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To make the Internal Revenue Service Free File Program
		  permanent.
	
	
		1.Short titleThis Act may be cited as the
			 Free File Program Act of
			 2011.
		2.FindingsThe Congress finds the following:
			(1)The Internal
			 Revenue Service (IRS) Free File program as established by the IRS pursuant to
			 public rulemaking and set forth in the Federal Register, Vol. 67, No. 213,
			 Monday, November 4, 2002, pages 67247–67251, and in implementing agreements and
			 governing rules and requirements between the IRS and the tax software and
			 electronic industry in 2002, 2005, and 2009, has been successful and
			 significant in the efforts of the Federal Government to increase the electronic
			 filing of individual income tax returns.
			(2)By the end of the
			 current tax return filing season more than 30,000,000 Federal individual income
			 tax returns will have been prepared and filed electronically for free under the
			 IRS Free File program.
			(3)The IRS Free File
			 program offers Federal individual income tax return preparation and electronic
			 filing services to more than 70 percent of taxpayers, approximately 100,000,000
			 taxpayers at the end of the current tax filing period, at no cost to the
			 taxpayers or to the Federal Government from tax software and electronic filing
			 companies participating in the program, currently 17 companies.
			(4)By the end of the
			 current tax return filing season, it is estimated that the IRS Free File
			 program will have saved taxpayers approximately $1,000,000,000 and will have
			 saved the Federal Government hundreds of millions of dollars.
			(5)Under the IRS Free
			 File program, the IRS and the companies participating in the program have made
			 substantial improvements to the program to provide better products and services
			 to eligible taxpayers.
			(6)The IRS Free File
			 program must be maintained in order to reach and maintain Congress’ goal as set
			 forth in the Internal Revenue Service Restructuring and Reform Act of 1998 of
			 having 80 percent of all Federal individual income tax returns filed
			 electronically.
			(7)The IRS and the
			 participating tax preparation companies have integrated the IRS Free File
			 program with State tax systems to enable taxpayers to also file their State tax
			 returns in conjunction with their IRS Free File filings.
			(8)Twenty-one States
			 now operate a Free File program patterned after the IRS Free File program again
			 at no cost to the State taxpayers or the State governments.
			(9)At the end of the
			 current tax return filing season, it is estimated that the Free File States
			 will have saved hundreds of millions of dollars collectively.
			3.Internal Revenue
			 Service Free File Program
			(a)The Secretary of
			 the Treasury, or his delegate, is authorized and directed to continue to
			 implement and operate the Internal Revenue Service (IRS) Free File program as
			 established by the IRS in the public rulemaking of November 4, 2002, and
			 subsequent agreements and governing rules established pursuant thereto in 2002,
			 2005, and 2009.
			(b)The IRS Free File
			 program shall continue to provide free online individual income tax preparation
			 and electronic filing services to lower income, working poor, underprivileged,
			 disadvantaged, or underserved populations that comprise 70 percent of the
			 lowest income taxpayers.
			(c)The Internal
			 Revenue Service shall continue to work cooperatively with the private sector
			 technology industry through the Free File Alliance in providing free individual
			 income tax preparation and electronic filing services and shall not compete
			 with the private sector in providing these services to taxpayers, nor acquire,
			 develop, or deploy enabling systems to duplicate or replace private tax
			 preparation services.
			(d)The Secretary of
			 the Treasury, or his delegate, may not establish, develop, sponsor, acquire, or
			 make available individual income tax preparation software or electronic filing
			 services that are offered under the IRS Free File program, except through the
			 IRS Free File program, the Internal Revenue Service’s Taxpayer Assistance
			 Centers, Tax Counseling for the Elderly, and volunteer income tax assistance
			 (VITA) programs.
			
